Exhibit 10.3

GROUND LEASE
THIS GROUND LEASE (“Lease”) is entered into by and between DWEK BRANCHES, LLC, a
New Jersey limited liability company (“Landlord”), and JPMORGAN CHASE BANK,
N.A., a national banking association (“Tenant”).
R E C I T A L S
A.Landlord is the owner of those certain tracts of land located in the City of
Long Branch, County of Monmouth, State of New Jersey and more fully described in
Exhibit A attached hereto and also known as Lot 1.01, Block 119 (formerly Lots
1.01 and 2, Block 119) on the Official Tax Map of the City of Long Branch (the
“Property”).
B.Landlord desires to lease to Tenant the Property, consisting of approximately
1.3 acres of land, together with all buildings, driveways, parking areas,
sidewalks. landscaping and other structures and improvements now or hereinafter
located on the Property including, without limitation the Building (as
hereinafter defined) and more fully described in Exhibit B attached hereto
(collectively, the “Premises”), and Tenant desires to lease the Premises from
Landlord.
NOW, THEREFORE, Landlord and Tenant hereby agree as follows:
ARTICLE 1

Grant and term
1.1    Property Leased.
(a)    Landlord, in consideration of the rents, covenants, agreements and
conditions herein set forth, hereby demises and leases to Tenant, and Tenant
hereby leases from Landlord, the Premises together with all of Landlord’s
rights, interests, estates and appurtenances thereto, all improvements thereon,
including, without limitation, the Building, and all other rights, titles,
interests and estates, if any, of the Landlord in adjacent streets and roads.
The “Building” shall mean the building located on the Premises on the date of
execution of this Lease, containing approximately five thousand two hundred
forty (5,240) square feet (which includes 2,620 square feet on the ground floor
and 2,620 square feet in the basement) as well as all drive-up teller lanes,
associated sidewalks, signage and related facilities as well as utility
connections and landscaping, all as is shown on Exhibit B attached hereto.
Landlord hereby certifies to Tenant that the Premises is a separately subdivided
tax lot and that no other lands or property are included within such tax lot.
1.2    Term.
(a)    The term of this Lease (as extended pursuant to Section 1.3, if
applicable, the “Term”) shall commence on the date (the “Commencement Date”)
that Landlord delivers to Tenant vacant, broom-clean and Environmentally Clean
possession of the Premises and shall expire at midnight on the date which is the
last day of the month in which the fifteenth (15th) anniversary of the Rent
Commencement Date (defined below) shall occur (such period, the “Original
Term”), unless the Term shall be extended in accordance with Section 1.3 below,
in which case the expiration shall be as provided in Section 1.3.
“Environmentally Clean” means that each of the Landlord’s representations and
warranties contained in Section 5.1(b) through 5.1(k) hereof are true and
correct (without regard to any knowledge qualifiers contained therein).

1



--------------------------------------------------------------------------------

Exhibit 10.3

(b)    Landlord shall use its best efforts to cause the Commencement Date to
occur as soon as is reasonably possible after the date hereof.
(c)    Notwithstanding anything to the contrary contained herein, in the event
that the Commencement Date has not occurred on or before the date which is six
(6) months from the date of this Lease, then Tenant shall have the right, in its
sole discretion, to terminate this Lease by providing fifteen (15) days’ written
notice to Landlord; provided, however, that if the Delivery Date shall occur on
or before the date which is fifteen (15) days after the date of Tenant’s notice,
Tenant’s termination shall be deemed null and void and this Lease shall continue
in full force and effect. Such termination shall be effective on the date stated
in such notice.
1.3    Renewal Terms. Provided that this Lease be in effect and that no Event of
Default shall have occurred and be continuing beyond any applicable cure period
at the time of the exercise of the option hereinafter granted, Tenant shall have
the right to renew this Lease for two (2) additional consecutive periods of five
(5) years each (each of which is referred to herein as a “Renewal Term”), upon
the same terms and conditions as the Original Term except that the number of
renewal options shall be reduced by the renewal option then being exercised and
any renewal options previously exercised and the Base Rent shall be payable at
the rate set forth in Section 2.2(e) below during each such Renewal Term. Tenant
shall deliver written notice to Landlord of Tenant’s intent to exercise any such
renewal option on or before the date that is twelve (12) months prior to the end
of the Original Term or the applicable Renewal Term. In the event Tenant does
not notify Landlord of its intention to renew within the time specified,
Landlord shall notify Tenant of such failure, and Tenant shall have an
additional fifteen (15) calendar days from receipt of such notice to exercise
its right to renew. If Tenant fails to timely deliver written notice of its
intent to renew this Lease after receipt of Landlord’s notice, Tenant’s right to
renew shall terminate, and this Lease shall expire as of the end of the Original
Term or the applicable Renewal Term, as the case may be.
ARTICLE 2    

Rent
2.1    Rent Commencement Date and Lease Year Defined. “Rent Commencement Date”
shall mean the thirtieth (30th) day following the Commencement Date. “Lease
Year” shall mean each consecutive period of twelve (12) full calendar months,
following the Rent Commencement Date. If the Rent Commencement Date is a date
other than the first day of a calendar month, the first Lease Year shall include
that fractional portion of the calendar month in which the Rent Commencement
Date occurs and the first full twelve (12) months thereafter, and the last Lease
Year shall end on the expiration or earlier termination of this Lease. At the
request of either party hereto, Landlord and Tenant agree to execute, within
fifteen (15) days following receipt of a written request from the other party,
the Rent Commencement Date Letter attached hereto as Exhibit C acknowledging the
actual Rent Commencement Date.
2.2    Base Rent. Tenant shall pay rent (“Base Rent”) to Landlord in the amounts
set forth below for the periods set forth below:
(a)    Commencing on the Rent Commencement Date and continuing through the last
day of the fifth (5th) Lease Year, Base Rent shall be payable in equal monthly
installments of FOURTEEN THOUSAND AND NO/100 DOLLARS ($14,000.00). [ONE HUNDRED
SIXTY EIGHT THOUSAND AND NO/100 DOLLARS ($168,000.00) per annum].

2



--------------------------------------------------------------------------------

Exhibit 10.3

(b)    Commencing on the first day of the sixth (6th) Lease Year and continuing
through the last day of the tenth (10th) Lease Year, Base Rent shall be payable
in equal monthly installments of FIFTEEN THOUSAND FOUR HUNDRED AND NO/100
DOLLARS ($15,400.00). [ONE HUNDRED EIGHTY FOUR THOUSAND EIGHT HUNDRED AND NO/100
DOLLARS ($184,800.00) per annum].
(c)    Commencing on the first day of the eleventh (11th) Lease Year and
continuing through the last day of the fifteenth (15th) Lease Year, Base Rent
shall be payable in equal monthly installments of SIXTEEN THOUSAND NINE HUNDRED
FORTY AND NO/100 DOLLARS ($16,940.00). [TWO HUNDRED THREE THOUSAND TWO HUNDRED
EIGHTY AND NO/100 DOLLARS ($203,280.00) per annum].
(d)    If Tenant exercises its right to renew the Lease as set forth in Section
1.3, Base Rent for the applicable Renewal Term commencing on the first day of
the sixteenth (16th) Lease Year and continuing through the last day of the
twentieth (20th) Lease Year shall be payable in equal monthly installments of
EIGHTEEN THOUSAND SIX HUNDRED THIRTY FOUR AND NO/100 DOLLARS ($18,634.00). [TWO
HUNDRED TWENTY-THREE THOUSAND SIX HUNDRED EIGHT AND NO/100 DOLLARS ($223,608.00)
per annum].
(e)    If Tenant exercises its right to renew the Lease as set forth in Section
1.3. Base Rent for tire applicable Renewal Term commencing on the first day of
the twenty-first (21st) Lease Year and continuing through the last day of the
twenty-fifth (25th) Lease Year shall be payable in equal monthly installments of
TWENTY THOUSAND FOUR HUNDRED NINETY SEVEN AND 42/100 DOLLARS ($20,497.42). [TWO
HUNDRED FORTY-FIVE THOUSAND NINE HUNDRED SIXTY-NINE AND NO/100 DOLLARS
($245,969.00) per annum].
2.3    Additional Rent and Rent Defined. The term “Additional Rent” shall mean
all amounts required to be paid by Tenant under the terms of this Lease other
than Base Rent. The term “Rent” shall mean collectively Base Rent and Additional
Rent.
2.4    Payment of Rent. Base Rent shall be paid to Landlord by Tenant in equal
monthly installments in advance on the first day of each calendar month in
lawful money of the United States of America without demand, notice, setoff,
counterclaim or abatement, except as otherwise set forth herein, at the address
of Landlord as set forth in Section 16.1 or to such other persons or at such
other addresses as Landlord may designate from time to time in writing to
Tenant. If the Rent Commencement Date or termination or expiration date of this
Lease is other than the first day of a month, Tenant shall be required to pay a
pro rata portion of the monthly installment of Base Rent for any partial month.
Additional Rent shall be paid as herein set forth.
Except for those costs to be specifically borne by Landlord as set forth in this
Lease, the Base Rent shall be considered a “net” rent and Landlord shall receive
same free from any costs, charges or liabilities relating to the operation,
upkeep, maintenance, repair or replacement of the Premises or any portion
thereof.
2.5    Late Payments. In the event any installment of Rent is not paid within
thirty (30) days after the same becomes due, a late charge of five (5%) percent
of the late installment will be immediately due and payable to Landlord as
liquidated damages for Tenant’s failure to make prompt payment. Landlord further
reserves the right to require Tenant to pay as an additional charge hereunder
interest at the rate of one and one-half (1-1/2%) percent per month (based upon
the rate of eighteen (18%) percent per annum) on all payments of Rent which are
made more than five (5) days

3



--------------------------------------------------------------------------------

Exhibit 10.3

after the due date hereof. In the event Tenant fails or refuses to pay Rent, or
any additional charge hereunder and Landlord institutes suit for the collection
of same, Tenant agrees to reimburse Landlord for all reasonable expenses
incurred by Landlord in connection therewith, including, but not limited to
attorneys’ fees and disbursements.
ARTICLE 3    

Taxes and Utilities
3.1    Taxes.
3.1.2    Tenant shall pay during the Term beginning on the Rent Commencement
Date, as Additional Rent, all Real Estate Taxes (as hereafter defined). “Real
Estate Taxes” shall mean all taxes, assessments and charges levied upon or with
respect to the Premises or any improvements thereon. Real Estate Taxes shall
include, without limitation, all general real property taxes and assessments,
including, without limitation, general and special assessments, all assessments
for schools, public improvements, and benefits, charges, fees or assessments for
all governmental services or purported benefits to the Premises, service
payments in lieu of taxes, all business privilege taxes, and any tax, fee or
excise on the act of entering into this Lease and other governmental impositions
and charges of every kind and nature whatsoever, whether general or special,
that are now or hereafter levied or assessed against Landlord by the United
States of America, the State of New Jersey, or any political subdivision, public
entity, and shall also include any other tax, fee or other excise, however
described, that may be levied or assessed as a substitute for, in whole or in
part, any other Real Estate Taxes and any license fees, tax measured or imposed
upon leasing the Premises, or tax measured by or based in whole or in part upon
the economic value of the Premises, or any portion thereof, whether or not now
customary or in the contemplation of the parties on the date of this Lease. Real
Estate Taxes shall not include assessments, adjustments or any other charges or
penalties related to ownership of the Property or the Premises prior to the Rent
Commencement Date, and shall further not include any transfer, inheritance or
capital stock taxes or income taxes measured by the net income of Landlord from
all sources, unless, due to a change in the method of taxation, any such tax is
levied against Landlord as a substitute for, in whole or in part, any other tax
that would otherwise constitute a Real Estate Tax.
Notwithstanding anything to the contrary contained herein, Tenant shall have the
right to seek a reduction in the valuation of the Building or the Premises for
tax purposes and to contest in good faith by appropriate proceedings, at
Tenant’s expense, the amount of validity in whole or in part of any imposition,
tax or assessment affecting the Premises. Tenant shall further have the right to
contest by appropriate legal proceedings diligently conducted in good faith, in
the name of Tenant, or Landlord (if legally required), without cost or expense
to Landlord, the validity or application of any law, ordinance, rule, regulation
or requirement relating in whole or in part to any imposition, tax or assessment
affecting the Premises. If by the terms of any such law, ordinance, order, rule,
regulation or requirement, compliance therewith may legally be delayed pending
the prosecution of any such proceeding. Tenant may delay such compliance
therewith until the final determination of such proceeding. Landlord shall not
be required to join in any proceedings referred to herein unless the provisions
of any law, rule or regulation at the time in effect shall require that such
proceedings be brought by or in the name of Landlord or any owner of the
Premises, in which event Landlord shall, at no cost or expense to Landlord, join
in such proceedings or permit the same to be brought in its name. Landlord shall
not ultimately be subjected to any liability for the payment of any costs or
expenses in connection with any such proceedings, and Tenant shall indemnify and
save harmless Landlord from any such costs and expenses, including reasonable,
out-of-pocket attorneys’ fees. Tenant shall be entitled to any refund of any
imposition and penalties or interest thereon received by Landlord which have
been paid by Tenant or which have been paid by Landlord but previously
reimbursed in full by Tenant. Landlord, in the event Tenant has not filed an
appeal, reserves unto itself the right to appeal and seek a reduction in the
valuation of the Premises for real estate tax purposes.

4



--------------------------------------------------------------------------------

Exhibit 10.3

3.1.2    Landlord shall promptly provide copies of the bills for the Real Estate
Taxes assessed against the Premises to Tenant and, from and after the Rent
Commencement Date, Tenant shall pay any such Real Estate Taxes directly to the
taxing authority prior to the time the same shall become delinquent or payable
with penalty. Promptly upon the Rent Commencement Date, Landlord shall arrange
for copies of the bills to be sent to Tenant directly from the applicable taxing
authorities.
3.2    Utilities. From and after the Commencement Date, Tenant shall arrange for
and pay for its own utilities servicing the Premises, including, but not limited
to water, electricity, natural gas, telephone, cabling and trash removal. Tenant
shall be solely responsible for and pay when due directly to the applicable
utility companies for heat, light, water, sewer, gas, telephone, electricity or
any other utility services used or consumed in the Building and Premises. If any
of such charges are billed to Landlord, Tenant shall pay same to Landlord within
twenty (20) days after presentation by Landlord of a bill therefor. Tenant shall
be responsible for making all arrangements with utility companies for its
utility requirements and all necessary connections and installations (including
without limitation responsibility for connection and tap fees and for
installation of necessary meters), and Landlord’s sole responsibility following
the Commencement Date shall be to cap the utility lines at their current
location. Landlord represents and warrants that all utilities, including,
without limitation, electricity, telephone, a water main and sanitary and storm
sewers, are located immediately adjacent to the Property and the Building,
within a public right-of-way and are dedicated to public use and of sufficient
size to service Tenant’s proposed use in the Premises. Landlord shall not be
responsible for any interruption, failure or suspension of utility systems or
services not caused by Landlord or its employees, contractors, agents or
affiliates but Landlord shall exercise reasonable diligence to eliminate the
cause of interruption and to effect restoration of service to the extent within
Landlord’s ability and control. Tenant shall not be entitled to any diminution
or abatement of rent or other compensation or damages, nor shall this Lease or
any of the obligations of the Tenant be affected or reduced, by reason of the
interruption, stoppage or suspension of any of the utility systems or services,
except to the extent caused by Landlord or its employees, contractors, agents or
affiliates.
3.3    Permitted Contests. Tenant, at Tenant’s sole cost and expense, may
contest by appropriate proceedings, the amount, validity or application of any
Real Estate Taxes or any legal requirement or any lien arising therefrom
provided that all of the following conditions shall apply: (a) in the case of
contesting any imposition of Real Estate Taxes, such proceedings shall suspend
collection thereof (or in the event such collections are not suspended. Tenant
shall pay its portion of the applicable Real Estate Taxes prior commencing such
contest), (b) no part of the Premises would be subject to loss, sale or
forfeiture before determination of any contest, (c) neither Landlord nor Tenant
would be subject to any criminal liability for failure to comply and (d) such
proceeding shall be conducted in good faith and with due diligence and promptly
after the determination of such contest, the party obligated to comply with any
such legal requirement determined to be valid shall comply therewith.
ARTICLE 4    

Tenant’s Review Period
4.1    Tenant’s Approvals. Tenant’s performance under this Lease is subject to
(a) Tenant receiving approval of its upper management; (b) Tenant receiving
authorization from the Office of the Comptroller of the Currency to open a
branch on the location of the Property; (c) Tenant’s approval of the
configuration of the floor plan and the size of the Premises; (d) Tenant’s
determination that the zoning of the Property, the Building, and the Premises
permits Tenant to use the Premises for the purposes and uses contemplated in
this Lease; (e) Tenant’s determination that the environmental condition of the
Property, the Building and the Premises is satisfactory to Tenant in its sole
discretion; and (f) Tenant’s determination that it will be able to procure all
applicable building department permits to allow Tenant

5



--------------------------------------------------------------------------------

Exhibit 10.3

to complete its initial tenant improvements. In the event that Tenant fails to
receive any approval or authorization set forth in clauses (a) or (b) of the
previous sentence, does not approve the floor plan as described in clause (c) of
the previous sentence or does not make the determinations set forth in clauses
(d), (e) or (0 of the previous sentence, then Tenant shall have the unilateral
right to terminate this Lease by delivery of written notice to Landlord;
provided that if Tenant has not notified Landlord within ninety (90) days after
the Commencement Date that Tenant has elected to cancel this Lease because
Tenant has failed to receive the approval set forth in clause (a), has not
approved the floor plan as described in clause (c) or has not made the
determinations set forth in clause (d), then Tenant shall be deemed to waive any
right to cancel or terminate this Lease on account of such clause (a), (c) or
(d).
4.2    Documents to be Supplied by Landlord. Within ten (10) days following the
date of full execution of this Lease, Landlord shall deliver to Tenant any
environmental reports, studies or other reports relating to the Property and the
Premises in the possession of Landlord or its property manager or their agents
(collectively, “Landlord’s Reports”).
4.3    Title Information. Within ten (10) days following the date of full
execution of this Lease, Tenant shall order a commitment for title insurance
(“Commitment”) covering Tenant’s leasehold estate in the amount of the value of
the Property and the cost of the improvements to be constructed on the Property,
together with copies of all liens, encumbrances and other matters affecting
Landlord’s title to the Property (“Title Documents”).
4.4    Survey. Within ten (10) days following the date of full execution of this
Lease. Tenant shall order a current on-the-ground survey (“Survey”) of the
Property prepared by a registered public surveyor satisfactory to Tenant and the
Title Company. Upon approval of the Survey by Tenant and Title Company, this
Lease shall be amended and the metes and bounds description of the Property
prepared pursuant to such Survey shall be added to this Lease as a part of
Exhibit A and such Survey shall be added to this Lease as a new Exhibit B.
4.5    Title Review Period. Within twenty (20) days (“Title Review Period”)
after receipt of the last of the Landlord’s Reports, Commitment. Title Documents
and Survey. Tenant shall deliver to Landlord written notice of any objection
which Tenant may have with respect to the Commitment, Survey and/or Title
Documents. If Tenant fails to object in writing to any items reflected in such
documents within the Title Review Period, then all such items shall be deemed to
be Permitted Encumbrances (as hereinafter defined). If Tenant objects in writing
to any of the items reflected in the Commitment, Survey or Title Documents,
Landlord shall have fifteen (15) days (“Title Cure Period”) following Landlord’s
receipt of Tenant’s written objections in which to remove or cure, to Tenant’s
reasonable satisfaction, any matters to which Tenant has objected. If Landlord
has commenced to cure, and thereafter is diligently pursuing the cure of, such
item(s) but such item(s) cannot be cured within the Title Cure Period, Tenant
shall, without waiving any of its other rights under this Section, have the
unilateral right to extend the Title Cure Period by written notice to Landlord
until such time as the cure of such items has been completed or until Tenant, in
its sole discretion, determines that the item(s) cannot be cured within a period
compatible with Tenant’s intended use of the Property. If Landlord fails to cure
such items during the Title Cure Period or Tenant has extended the Title Cure
Period and thereafter determines that the item(s) cannot be cured within the
extended Title Cure Period. Tenant shall have the right (i) to terminate this
Lease by written notice to Landlord within ten (10) days after the expiration of
the Title Cure Period (as it may have been extended) or (ii) waive the objection
to such matters and proceed with this Lease. Tenant shall have the right to
object to any exceptions other than the Permitted Encumbrances (as hereinafter
defined) shown on any updated Commitment, Title Document, Landlord’s Report or
Survey. If Landlord fails to cure such items. Tenant shall again have the right
to terminate this Lease, notwithstanding that the Approval Period (as defined
herein) may have expired, or waive the objection. Upon such termination.
Landlord shall reimburse Tenant for all of Tenant’s actual title, survey and
inspection costs incurred under this Article 4 within thirty (30) days after
receipt of an invoice therefor. The time periods for objecting to and curing the
additional exceptions and for terminating the Lease shall be the same as

6



--------------------------------------------------------------------------------

Exhibit 10.3

those set forth above, commencing with the date Tenant receives the updated
Commitment, Title Document, Landlord’s Report or Survey, as applicable.
“Permitted Encumbrances” shall mean any encumbrances reflected in the Commitment
and Title Documents or on the Survey to which Tenant does not object within the
Title Review Period or to which any objection has been waived by Tenant.
4.6    Inspections and Approvals. During the first ninety (90) days following
the date of full execution of this Lease (the “Inspection Period”), Tenant shall
have the right (i) to conduct soil, engineering, environmental and other tests
with regard to the Property; investigate the availability of utilities, the
applicable governmental requirements relating to signage and construction of
improvements on the Property; investigate the availability of necessary permits
and licenses relating to signage and construction of any improvements; and
determine generally the desirability and utility of the Property for Tenant’s
purposes; and (ii) to obtain all governmental approvals required by all
regulatory agencies having jurisdiction over Tenant to authorize Tenant to
operate a financial institution on the Premises, as set forth in Section 4.7
below. Tenant shall have the right, at any time prior to the expiration of the
Inspection Period, to terminate this Lease by delivery of written notice to
Landlord, in which event Tenant’s deposit shall be returned to Tenant, and,
except as set forth in the following sentence, the parties shall have no further
rights or obligations to the other hereunder. Tenant promptly shall repair and
restore all damage to the Property and indemnify and hold Landlord harmless from
and against all losses, claims, costs, damages and liabilities arising out of or
in connection with any entry upon the Property by Tenant and its agents,
servants, employees and contractors, unless such losses, claims, costs, damages
and liabilities were caused by Landlord or its agents, servants, employees or
contractors.
4.7    Regulatory Approval.
4.7.1    Upon execution of this Lease, Tenant will apply for, and will
thereafter use commercially reasonable and diligent, efforts to obtain, all
necessary, final, unappealable approvals and consents for the operation of a
branch banking facility upon terms and conditions customary for Tenant’s
operation of a branch banking facility, with an exterior ATM in the State of New
Jersey (all such approvals collectively, the “Regulatory Approvals”). Tenant
agrees, upon written request, to provide Landlord with the status of such
applications. Provided Tenant has either waived (or is satisfied with) the
inspections permitted by Section 4.6 (i) above, in the event that all of the
Regulatory Approvals for the conduct of such business by Tenant are not obtained
within ninety (90) days from the date of full execution of this Lease, Tenant
shall have the option, without any liability hereunder, to cancel this Lease by
written notice to Landlord within an additional ten (10) business days following
the end of such ninety (90)-day period. If Tenant elects to cancel this Lease in
the manner herein provided, then Tenant shall quit and surrender to Landlord the
possession of the Premises within thirty (30) days after the date such notice is
given, and this Lease shall thereupon cease and be of no further force and
effect.
4.7.2    In the event that any of the said governmental departments shall, prior
to the end of the ninety (90)-day period aforesaid (as such period may be
extended by Tenant as provided above), deny the application for the conduct of
banking operations as aforesaid and all appeals from such denial are exhausted
by Tenant, then Tenant shall have the option to cancel this Lease effective
immediately upon the date such denial shall be received upon written notice to
Landlord and shall surrender possession in the manner set forth in this Lease. 
ARTICLE 5    

Landlord’s Warranties and Covenants

7



--------------------------------------------------------------------------------

Exhibit 10.3

5.1    Representations, Warranties and Covenants. Landlord represents, warrants
and, as applicable, covenants to Tenant as follows:
(a)    There are no management, employment, service or other agreements with
respect to or affecting the Premises which will burden Tenant.
(b)    The Premises comply with all applicable environmental laws, including
without limitation, any present or future federal, state or local law or
regulation relating to the handling, use, control, management, treatment,
storage, disposal, Release (as defined below) or threat of Release of any
Hazardous Materials (as defined below), including without limitation, the
federal Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”), 42 U.S.C. §§9601 et seq.. the federal Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. §§ 6901 et seq., the federal Water Pollution
Control Act (“CWA”), 33 U.S.C. §§1251 et seq.. the federal Clean Air Act
(“CAA”), 42 U.S.C- §§ 7401 et seq., the Toxic Substances Control Act (‘“TSCA”).
7 U.S.C. §§ 136 et seq.. the Safe Drinking Water Act (“SDWA”), 42 U.S.C. §§ 300f
et seq.. the Occupational Safety and Health Act of 1970 (the “OSH Act”)- 29
U.S.C. §§ 651 et seq.. the New Jersey Industrial Site Recovery Act (“ISRA”).
N.J.S.A. 13;1K. and any similar state or local laws, rules or regulations,
(collectively, “Environmental Laws”). As used herein, “Release”‘ shall mean any
spilling, leaking, seeping, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, placement, movement through soil or
groundwater, burying or disposing into or upon or under any land or water or
air, or otherwise into the indoor or outdoor Environment, including, without
limitation, the abandonment or discarding of barrels, drums, containers, tanks,
and other receptacles containing or previously containing any Hazardous
Materials. The term “Release” shall also mean any “threat” of Release, as
defined pursuant to CERCLA. For purposes of this Lease, “Hazardous Materials”
shall include but not be limited to any substances, materials or wastes that are
regulated by any local governmental authority, the state in which the Premises
are located, or the United States of America, because of toxic, flammable,
explosive, corrosive, reactive, radioactive or other properties that may be
hazardous to human health or the environment, as well as any hazardous or toxic
substances, materials, wastes, pollutants and the like which are listed in the
United States Department of Transportation Hazardous Materials Table (49 CFR
172.101). as amended from time to time, or defined as such in, and/or regulated
by (or become defined in and/or regulated by), any applicable local, state or
federal law including, without limitation, CERCLA. RCRA, CWA, CAA, TCSA, the
Hazardous Materials Transportation Act (49 U.S.C, § 1801), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.). the OSH
Act, ISRA (and its predecessor statutes), the Spill Compensation and Control Act
(N.J.S.A. 58:10-23.11, et seq.). the Air Pollution Control Act (N.J.S.A.
26:2C-2, et seq.). the New Jersey Water Pollution Control Act (N.J.S.A.
58:10A-1, et seq.), the Underground Storage Tank Act (N.J.S.A. 58:10A-21, et
seq.) and the Solid Waste Management Act (N.J.S.A. 13:1E-1, et seq.), any other
federal, state, local or foreign law or ordinance which is presently in effect
or hereafter enacted relating to environmental matters, any rules and
regulations promulgated under any of the foregoing, and any and all amendments
to the foregoing.
(c)    Landlord has obtained all permits, registrations, licenses, approvals and
authorizations (collectively, “Permits”) required for the Premises by any
applicable Environmental Law, is in compliance with all of the terms, conditions
and requirements of such Permits, has provided copies of all such permits to
Tenant, and has taken all reasonable steps necessary to transfer any such
Permits to Tenant that are required to be transferred.
(d)    None of Landlord or any affiliate thereof or, to Landlord’s knowledge
(actual or constructive), any other person has caused, and the Premises are not
adversely affected by, any Release, threatened Release, or disposal of any
Hazardous Material at the Premises or originating or emanating from any other
property.

8



--------------------------------------------------------------------------------

Exhibit 10.3

(e)    There are no Hazardous Materials on. in or under the Premises, whether
contained in barrels, tanks, equipment (moveable or fixed) or other containers,
deposited or located in land, waters. sumps or in any other part of the site,
incorporated into any structure on the site, or otherwise existing thereon.
(f)    The Premises do not contain and have not contained any: (a)
asbestos-containing building material, (b) landfills or dumps, (c) solid waste
management units, or (d) areas designated for any removal or cleanup activity
pursuant to any Environmental Law. The Premises do not contain any underground
storage tank.
(g)    None of Landlord or any affiliate thereof or, to Landlord’s knowledge
(actual or constructive), any other person has used any Hazardous Materials, nor
conducted any activities involving the use, handling, treatment, storage,
transportation or disposal of any Hazardous Material at the Premises.
(h)    Landlord has no pending or contingent liability, and has received no
notice relating to any claim, order or proceeding pursuant to any Environmental
Law (“Environmental Claim”) concerning the Premises, and there are no conditions
or occurrences at the Premises which could form the basis for an Environmental
Claim against Landlord and/or the Premises.
(i)    Landlord has not submitted to any governmental agency or other person any
notice, and is not required to give any such notice, regarding any Release on.
under, or from the Premises.
(j)    The Premises are not subject to, and Landlord has no knowledge of, any
restriction on the ownership, occupancy, use, or transferability of the Premises
in connection with any (a) Environmental Law or (b) Release, threatened Release,
or disposal of a Hazardous Material.
(k)    Landlord has provided or otherwise made available to Tenant all
environmental audits, reports and assessments concerning Landlord or the
Premises which Landlord possesses or which Landlord is aware of and has access
to.
(l)    Landlord hereby represents that the Permitted Use (as defined herein)
shall not result in the violation of any applicable law, site plan approval,
zoning or subdivision regulation applicable to the Premises.
(m)    Landlord represents and warrants that (i) each person executing this
Lease on behalf of Landlord is duly authorized to execute and deliver this Lease
on behalf of Landlord in accordance with the articles of organization or by-laws
of Landlord and pursuant to a duly enacted resolution of Landlord; (ii) this
Lease is valid and binding upon Landlord and enforceable against Landlord in
accordance with its terms; (iii) the execution and delivery of this Lease will
not. with or without the passage of time, violate any other agreement, lease or
mortgage by which Landlord is bound or by which Landlord’s property is
encumbered; and (iv) Landlord is not a subsidiary or affiliate of any other
corporation, or, if it is a subsidiary or affiliate, Landlord’s parent, or its
affiliates, have executed and delivered to Tenant simultaneously herewith an
absolute guaranty of Landlord’s obligations hereunder.
(n)    The Premises shall be delivered to Tenant free of all tenancies, licenses
and other rights of occupancy on the Commencement Date.
(o)    Landlord hereby represents that the Building complies with all laws,
ordinances, resolutions, regulations and orders of all governmental entitles
having jurisdiction over the Building (collectively, “Applicable Laws”), and
Landlord has not received notice of any alleged violation thereof.

9



--------------------------------------------------------------------------------

Exhibit 10.3

5.2    Dedications and Easements. In order to plat the Property or develop the
Property with the improvements (as defined herein), it may be necessary or
desirable that street, water, sewer, drainage, gas, power lines, set back lines
and other easements, dedications and similar rights be granted or dedicated over
or within portions of the Property by plat, replat, grant, deed or other
appropriate instrument. Landlord shall, without cost to Landlord, on written
request of Tenant, timely join with Tenant in executing and delivering such
documents, in recordable form, from time to time throughout the Term, as may be
reasonably appropriate, necessary or required by any governmental authority,
public utility or company for the purpose of granting such easements and
dedications.
ARTICLE 6    

Signs, ATM Alterations/ Leasehold Improvements; Window Film
6.1    Signs. Tenant shall have the right to place its signs (which may be
illuminated), canopies and awnings on the front and side of the Building and the
Premises, and to place freestanding signs on the Property, to the full extent
allowed by any and all governmental laws, ordinances and regulations including,
without limitation, the right to place signs on the doors and windows, and
banners on the exterior of the Premises and elsewhere on the interior of the
Premises. Additionally. Tenant shall be provided space on any available common
sign pylons at no additional charge. During the first twelve (12) months of the
Term, Tenant may display promotional banners and awnings advertising its opening
in and around the Premises and the Building. In addition, Tenant shall have the
right to display promotional banners at other times during the Term, in
accordance with any regional or national marketing or advertising program of
Tenant. Tenant shall also have the right, without Landlord’s consent, to erect
and maintain its logo and sign advertising Tenant’s business on the interior of
the Premises. Tenant shall be responsible for the maintenance and repair, at
Tenant’s sole cost and expense, of any signs erected by Tenant hereunder.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
have a period of one hundred twenty (120) days from the Commencement Date to
apply for its signage approvals and permits based on Tenant’s signage plans,
specifications, and drawings as Tenant shall determine in its sole discretion.
If Tenant shall be unable to procure signage permits and approvals, despite
using reasonable diligence, within said one hundred twenty (120)-day period,
then Tenant shall have the right to terminate this Lease by providing written
notice thereof to Landlord within such one hundred twenty (120)-day period. The
termination shall be effective on the date of Landlord’s receipt of the notice.
6.2    Tenant’s Automated Teller Machines.
6.2.1    Tenant participates in. or will participate in. various automated
teller machine (“ATM”) networks, in which customers of Tenant and other
depository financial institutions participating in such ATM networks (“Network
Participants”) may perform transactions that are permitted by Tenant from time
to time. Improvements to the Premises may include a remote walk-up and/or
drive-up ATM, which Tenant may install.
6.2.2    Tenant may install as many ATMs as it deems reasonably necessary and
also install all telephone lines and other utility connections necessary for
communications and continued operation of each ATM.
6.2.3    Tenant may make such additions to. modifications to. or replacements of
any element of the ATM as it may, from time to time, in its discretion deem
desirable to provide continued, expanded, restricted or otherwise altered
service to the public.
6.2.4    Tenant may, at its expense, identify its services on the Premises. Such
identification may include one (1) or more of the following: logos of Tenant and
the “Cirrus’“, “MAC”, ‘“Magic Line”, “MasterCard”,

10



--------------------------------------------------------------------------------

Exhibit 10.3

“Money Station”, “Plus”, and “Visa” networks, and any other network in which
Tenant allows cardholder access. Notwithstanding anything to the contrary
herein. Landlord acknowledges that all logos, service marks and other
identifying signs installed at the ATM Site by Tenant are and shall remain the
exclusive property of Tenant.
6.2.5    Tenant may share use of its ATMs with any Network Participant or other
financial institution(s) and shall have sole discretion as to which
institutions, if any, it shall so share with, and shall be free to increase or
decrease the number of such sharing institutions, if any.
6.2.6    Notwithstanding anything to the contrary herein. Landlord acknowledges
that each ATM furnished by Tenant is and shall remain the exclusive personal
property of Tenant, and shall not be considered a fixture nor otherwise
permanently attached or affixed to the Premises. Landlord shall not permit any
lien or other encumbrance of any kind to attach to any ATM on behalf of any
creditor or lienholder of Landlord.
6.3    Tenant’s Window Film.
6.3.1    Installation. At any time during the Term. Tenant shall have the right
to install blast-resistant, anti-fragmenting window film (“Window Film”) on the
interior surfaces of the windows on the Premises or any portions thereof,
subject to the following conditions:
(a)    Tenant will provide Landlord with ten (10) days’ prior notice of such
proposed installation, which shall include the product specifications of the
Window Film;
(b)    The installation, maintenance and removal of the Window Film shall be at
Tenant’s sole cost and expense;
(c)    Notwithstanding anything to the contrary herein. Tenant shall remove the
Window Film at the expiration of the Term and repair any damage caused by such
removal; and
(d)    The installation of the Window Film shall be performed in compliance with
all Applicable Laws, codes and regulations.
6.4    Alterations.
6.4.1    Permitted Alterations. Tenant shall have the right at any time, at its
own cost, to make such repairs, decorations, alterations, changes,
substitutions, replacements, additions and/or improvements in, on and to the
Premises, which Tenant may deem necessary or desirable (collectively, the
“Improvements’“). Landlord’s approval shall not be required for any Improvements
to the interior of the Building. Subject to Section 6.1 hereof. Landlord’s
approval shall be required for any Improvements affecting the exterior of the
Building, provided that, such approval shall not be unreasonably withheld,
delayed or conditioned. Tenant shall be permitted to construct additions to the
Building with the Landlord’s consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Tenant shall be permitted to demolish the
Building and construct a new building (which shall be deemed to be the Building
for all purposes hereunder) only with Landlord’s prior written consent, which
consent may be withheld in Landlord’s sole and absolute discretion. In the event
Landlord does not approve of Tenant’s plans and specifications for any
Improvement under this Section 6.4.1, it shall provide detailed written reasons
for such disapproval, and Tenant shall resubmit the plans and specifications to
Landlord, and the process shall be repeated until the plans and specifications

11



--------------------------------------------------------------------------------

Exhibit 10.3

have been approved, or deemed approved, by Landlord; provided, however Landlord
shall be precluded from making additional comments to the plans and
specifications after its initial review and comment.
Notwithstanding anything to the contrary in the foregoing, in the event that
Landlord fails to approve Tenant’s plans for Tenant’s initial improvements to be
completed prior to Tenant’s commencing business, Landlord and Tenant shall
attempt to resolve any dispute or disagreement relating thereto in good faith.
In the event that Landlord and Tenant are unable to resolve such dispute to the
satisfaction of Tenant, Tenant shall have the option to terminate this Lease
upon prior written notice to Landlord. Landlord hereby consents to Tenant’s
construction of the initial Improvements as further described on Exhibit E
hereto and incorporated herein.
6.4.2    Construction Standards. Tenant agrees that any work performed by it
pursuant to this Lease shall be performed in a good and workmanlike manner and
in accordance with all governmental laws, rules, regulations and code
requirements applicable thereto. Landlord shall cooperate with Tenant in
obtaining all permits, licenses, and approvals for such work and will join
Tenant in the execution of any application for any such permit, license or
approval (at no cost to Landlord, except Landlord shall bear any costs of its
own professionals should Landlord elect to engage professional advice in
connection with the foregoing). At all times during the course of any
Improvements, in addition to the insurance requirements of Article 8 hereof
Tenant shall procure and maintain or cause to be provided or maintained, at its
sole cost and expense: (i) Worker’s Compensation and Disability Benefits
Insurance covering all individuals and entities employed in connection with any
Improvement at the Premises, with maximum statutory benefits permitted in the
state in which the Property is located, (ii) Owner’s Protective Insurance
written under a commercial general liability policy or policies form (separate
from any contractor’s comprehensive general liability policy) naming Tenant as
named insured in an amount not less than the amount provided in Article 8 hereof
and with the Landlord named as an additional insured on the policy; and (iii)
Builder’s Risk Insurance (fire, extended coverage, vandalism, malicious
mischief, burglary and theft) written on a non-reporting basis of at least Two
Million and No/100 ($2.000.000.00) Dollars; naming Tenant as named insured and
such insurance (y) shall contain an endorsement stating that “permission is
granted to complete and occupy” and (z) if any off-site storage location is
used, shall cover, for full insurable value, all materials and equipment on or
about any such off-site storage location intended for use with respect to the
Premises. Not later than five (5) days prior to the commencement of any
Improvement. Tenant shall deliver, or cause to be delivered, to Landlord a
certificate or certificates of insurance evidencing the aforesaid coverages
which certificate or certificates shall provide that each of such insurance
coverages is cancelable only upon fifteen (15) days’ prior written notice to
Landlord. Promptly upon completion of any Improvement. Tenant shall furnish
Landlord with (i) an affidavit, in form reasonably satisfactory to Landlord’s
counsel, from Tenant’s general contractor stating that ail subcontractors,
laborers and material suppliers who have supplied labor and/or materials in
connection with such Improvement have been paid in full and that the general
contractor releases any and all liens with respect to labor and materials
supplied to the Premises for such Improvement, (ii) “as-built” plans for such
Improvement, certified to Landlord by Tenant’s architect, and (iii) a
certificate of occupancy or other approval issued by the applicable governmental
authority.
6.4.3    Mechanic’s and Materialmen’s Liens. The Premises shall not be subject
to liens for improvements made or ordered by Tenant, without the approval of
Landlord, whether or not such work is permitted by this Lease, and Tenant shall
notify the contractor or other party making any such improvements of this
exclusion. Tenant shall discharge or bond over any lien filed against the
Premises or any other property owned by Landlord or any part thereof for work
done or materials furnished with respect to the Premises within thirty (30) days
after such lien is filed unless Tenant shall contest the validity of such liens
by appropriate proceedings, no part of the Premises would be subject to loss,
sale or forfeiture before determination of any such proceedings and such
proceedings are conducted in good faith and with due diligence. If Tenant fails
to keep this covenant, in addition to any other remedies available to Landlord
under this Lease or otherwise, Landlord may at its option discharge such lien,
in which event

12



--------------------------------------------------------------------------------

Exhibit 10.3

Tenant agrees to pay Landlord a sum equal to the amount of the lien thus
discharged plus Landlord’s internal administrative costs, reasonable
out-of-pocket attorneys’ fees, expenses, and damages thereby caused Landlord.
6.5    Tenant’s Equipment Defined. The term “Tenant’s Equipment” means all trade
fixtures and personal property, including, without limitation, furnishings,
furniture, equipment, sign faces. ATMs, computers, computer related equipment on
property, liebert units, cabling, tubing, pneumatic tubing, safes, halon
systems, security systems, communications equipment and other equipment or
property useful to Tenant in its operations, and, in certain circumstances,
vaults (other than the vault located on the Premises prior to the Commencement
Date), for use in connection with the conduct of Tenant’s business regardless of
the manner in which they are installed.
6.6    Ownership and Removal of Tenant’s Equipment. Tenant’s Equipment shall be
solely the property of Tenant. Within thirty (30) business days following the
expiration or earlier termination of the Term for any reason. Tenant shall have
the right, but not the obligation, to remove all Tenant’s Equipment from the
Premises; provided, however, that Tenant shall repair any damage caused by such
removal. If Tenant fails to remove all Tenant’s Equipment within such thirty
(30)-day period, all of Tenant’s Equipment remaining on the Premises shall
become the property of Landlord without any credit or compensation to Tenant.
6.7    Ownership of Improvements. During the Term all Improvements shall be
solely the property of Tenant. Upon expiration or earlier termination of the
Term, the Improvements, excluding Tenant’s Equipment, shall be the property of
Landlord.
ARTICLE 7    

Use, Maintenance and Repairs
7.1    Use.
(a)    Tenant shall be entitled to use and occupy the Premises for the purposes
of operating a branch bank and providing banking, insurance, trust, guaranty,
safe deposit, electronic banking and automatic teller machine banking,
investment or securities business services, or any combination of the foregoing,
or any similar or allied business, and/or for general office purposes, and for
any other use permitted by law (the “Permitted Use”), including installation of
all curbing, sidewalks, parking, lighting and landscaping as well as any masonry
trash enclosures, compactor areas and concrete pads for service areas. Tenant
shall be entitled to use the Premises for no other purpose other than the
Permitted Use without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed.
(b)    For the avoidance of doubt. Tenant shall not be required to occupy the
Premises at any time during the Term.
7.2    Maintenance and Repairs. Subject to Tenant’s rights under Article 6. from
and after the Commencement Date, Tenant shall take good care of the Premises,
make all repairs thereto, interior and exterior, structural and nonstructural,
and shall maintain and keep the Premises and the sidewalks, curbs and
landscaping around the Premises in good order, repair and condition at all
times. Tenant will not do, knowingly permit or suffer any waste, damages,
disfigurement or injury to or upon the Premises or any part thereof, but this
Section shall not be construed as limiting Tenant’s rights under Article 6.
Landlord shall have no obligation to maintain or repair the Premises.

13



--------------------------------------------------------------------------------

Exhibit 10.3

ARTICLE 8    

Insurance and Indemnity
8.1    Landlord’s Insurance. Landlord shall maintain during this Lease,
commercial general liability insurance, with limits of not less than $2,000,000
per occurrence for bodily injury, personal injury and property damage. Landlord
shall also obtain and keep in force all- risk property insurance covering loss
or damage to all real and personal property except for that property which
Tenant is obligated to insure under Section 8.2. Tenant shall be named as an
additional insured on all such policies of insurance, and prior to the
commencement of the Term and within fifteen (15) days prior to the expiration of
each such policy, Landlord shall furnish Tenant with copies of certificates of
insurance evidencing that such insurance is in full force and effect.
8.2    Tenant’s Insurance. Commencing on the Commencement Date and continuing
thereafter throughout the Term, Tenant shall keep in full force and effect: (a)
property insurance against loss or damage by fire and other risks from time to
time included under special form (formerly called all risk) policies, in the
amount of the full insurable replacement cost of the Building, without regard to
depreciation, and other improvements and installations on the Premises; (b)
commercial general liability insurance (including broad form contractual
liability) against claims for bodily injury, personal injury, death or property
damage occurring on, in or about the Premises, such insurance to afford
protection of not less than $2,000,000 combined single limit per occurrence: (c)
workers’ compensation insurance in amounts required by applicable law and
employers liability coverage in an amount not less than $500,000 each accident
for bodily injury. $500,000 policy limit for bodily injury by disease, and
$500,000 each employee for bodily injury by disease; and (d) umbrella/excess
liability insurance in the amount of $5,000,000, in form at least as broad as
the required basic commercial general liability policy.
8.3    Policy Requirements. Tenant’s policies of insurance shall (a) be issued
by insurance companies rated A-/VIII or better by the then current edition of
Best’s Insurance Guide (or equivalent rating guide if Best’s is no longer the
industry standard); (b) the commercial general liability policy shall be written
as a primary policy which does not contribute to and is not in excess of
coverage which the Landlord may carry for losses for which the Tenant
indemnifies the Landlord; and (c) be endorsed to state the insurer’s agreement
that the policy will not be canceled or amended without thirty (30) days’ prior
written notice to all parties insured thereunder (with the phrases “endeavor to”
and “failure to mail such notice shall impose no obligation or liability of any
kind upon the Company” or similar language deleted from the certificate).
8.3.3    Landlord shall be named in Tenant’s insurance policies as an additional
insured. However, Landlord agrees that any casualty insurance proceeds shall be
released to Tenant for repair and reconstruction in accordance with the
provisions of this Lease.
8.3.4    On or prior to the date Tenant shall first make any entry onto the
Premises for the performance of its work. Tenant shall deliver to Landlord
original certificates of insurance evidencing compliance with the insurance
requirements of this Lease. At least twenty (20) days before the expiration of
any such insurance policy. Tenant shall deliver to Landlord certificates
evidencing the renewal or replacement of such policy. Should Tenant fail to
maintain or renew any insurance required under this Article, or to deliver any
of such certificates, and such failure shall continue after five (5) days’
notice. Landlord may (but shall not be obligated to) procure such insurance and
any sums so expended shall be paid by Tenant to Landlord on demand.

14



--------------------------------------------------------------------------------

Exhibit 10.3

8.4    Self-Insurance. Tenant’s obligations under this Article may be satisfied
by means of self-insurance. In the event Tenant elects to self-insure, Tenant
shall immediately notify Landlord of such election.
8.5    Waiver of Claims. Notwithstanding anything in this Lease to the contrary,
neither Landlord nor Tenant shall be liable to the other for any damage to the
property of the other party occurring on the Premises, whether or not caused by
the negligence or other fault of Landlord or Tenant or of their respective
agents, employees, subtenants, licensees, or assignees; provided, however, that
this release shall apply only to the extent that such injury or damage is
covered by valid and collectible insurance policies (or would have been so
covered if the provisions of this Article were fulfilled, or if Tenant
self-insures, if same would have been covered by the insurance otherwise
required by this Article), regardless of whether such insurance is payable to or
protects Landlord or Tenant or both, and only to the extent of any recovery
actually collected under such insurance policies.
8.6    Waiver of Subrogation. Landlord and Tenant agree that all policies of
insurance to be kept and maintained in force by the respective parties hereto,
shall, unless prohibited by law or other regulation having the effect of law,
contain provisions in which the rights of subrogation against the Landlord and
Tenant are waived by the insurance company or carriers insuring the Premises, or
other property in question. Landlord expressly waives any right of recovery
against Tenant for damage to or loss of the Premises, or the improvements
thereon, including, without limitation, the Building, which loss or damage may
arise by fire or any other peril covered by any policy of insurance maintained
or required to be maintained pursuant to this Lease, and Landlord shall make no
claim for recovery against Tenant therefor. Tenant expressly waives any right of
recovery against Landlord for damage to or loss of its fixtures, improvements,
or other property located in the Premises, which damage or loss may arise by
fire or any other peril covered by any policy of insurance maintained or
required to be maintained pursuant to this Lease which contains or is required
to contain a waiver of subrogation right against Landlord as set forth in this
Section, and Tenant shall make no claim for recovery against Landlord therefor.
8.7    Indemnifications.
8.7.1    Tenant’s Indemnity.
(a)    Tenant agrees to indemnify, defend, and hold Landlord harmless from and
against any and all direct claims as the result of or arising out of: (i) the
breach by Tenant or any of its agents, contractors, employees or licensees of
any covenant or agreement of this Lease on the part of Tenant to be performed or
observed, excluding monetary defaults; (ii) Tenant’s use, non-use, management,
control, maintenance or occupancy of the Premises or any part thereof; (iii) the
negligence or willful misconduct of Tenant or any of its agents, contractors,
employees or licensees; or (iv) any work done on the Premises by or at the
direction of Tenant.
(b)    Tenant further agrees to indemnify, defend and hold Landlord harmless
from and against all direct and actual costs, damages, expenses, losses, fines,
liabilities and reasonable counsel fees paid, suffered or incurred as a result
of any of the above described claims or any actions or proceedings brought
thereon; and in case any action or proceeding is brought against Landlord by
reason of any such claim, upon notice from Landlord, Tenant agrees to resist or
defend at Tenant’s expense such action or proceeding by counsel reasonably
satisfactory to Landlord.

15



--------------------------------------------------------------------------------

Exhibit 10.3

8.7.2    Landlord’s Indemnity.
(a)    Landlord agrees to indemnify, defend, and hold Tenant harmless from and
against any and all claims as the result of or arising out of: (i) the breach by
Landlord or any of its agents, contractors, employees or licensees of any
covenant or agreement of this Lease on the part of Landlord to be performed or
observed; or (ii) the negligence or willful misconduct of Landlord or any of its
agents, contractors, employees or licensees.
(b)    Landlord further agrees to indemnify, defend and hold Tenant harmless
from and against all direct and actual costs, damages, expenses, losses, fines,
liabilities and reasonable counsel fees paid, suffered or incurred as a result
of any of the above described claims or any actions or proceedings brought
thereon: and in case any action or proceeding is brought against Tenant by
reason of any such claim, upon notice from Tenant. Landlord agrees to resist or
defend at Landlord’s expense such action or proceeding by counsel reasonably
satisfactory to Tenant.
ARTICLE 9    

Damage or Destruction
9.1    Destruction of Premises. In the event of the partial or complete
destruction or damage to the Building or other improvements on the Premises, by
fire or other casualty of any nature whatsoever. Tenant shall, to the extent
insurance proceeds are made available to Tenant (or would have been made
available in the event Tenant elects to self-insure), promptly rebuild or repair
or replace the Building and improvements so as to restore same to as good a
condition, and to the same general appearance as existed prior to the damage or
destruction, but with such changes therein as may be made at Tenant’s election
in conformity with this Lease. Tenant agrees that any rebuilding or repair
required by this Section shall be completed at Tenant’s sole cost, to the extent
of insurance proceeds made available to Tenant (or if Tenant elects to
self-insure, to the extent that insurance proceeds would have been made
available to Tenant), and with due diligence in accordance with good
construction practices. All casualty insurance proceeds or damages recovered on
account of any damage or casualty shall be made available to Tenant for the
payment of the cost of such repairs. Notwithstanding the foregoing, if the
Building shall be destroyed by reason of fire or other casualty to the extent of
fifty percent (50%) or more of its leasable area during the last five (5) years
of the Term or any exercised renewal term, then Tenant shall have the option to
terminate this Lease by giving Landlord notice thereof within two hundred sixty
(260) days after the occurrence of the destruction. Such termination shall be
without further liability of the parties except for such liabilities theretofore
accrued. In the event of such termination, all insurance proceeds applicable to
the casualty shall belong to and shall be assigned to Landlord, other than
proceeds specifically attributable to Tenant’s Equipment, Tenant’s business
interruption and the unamortized value of Tenant’s interest in the Building and
other Improvements, and Tenant’s moving expenses (or if Tenant elects to
self-insure, Tenant shall pay to Landlord the amount of insurance proceeds which
would have otherwise been available to Tenant, failing which Tenant shall have
no right to terminate this Lease).
9.2    Rent. Tenant shall not be entitled to any abatement or reduction in Rent
payable under this Lease in the event of damage by fire or other casualty.
Tenant may insure its interests and risks for untenantability by business
interruption insurance (it being agreed and understood that any proceeds
received from a business interruption policy shall be the property of, and shall
be retained by, the Tenant). Notwithstanding the foregoing, in the event such
fire or other casualty and damage shall be the result of the carelessness,
negligence or improper conduct of the Landlord or the Landlord’s agents,
employees, guests, licensees, invitees, subtenants, assignees or successors.
Rent shall be abated

16



--------------------------------------------------------------------------------

Exhibit 10.3

until the Premises are completely restored, and the Landlord shall be liable for
the damage and loss suffered by the Tenant.
9.3    Notice of Damage. Tenant shall notify Landlord as soon as practicable of
any destruction or damage to the Premises.
ARTICLE 10    

Condemnation
10.1    Taking of Premises. If the whole of the Premises or the Building is
taken (which term, as used in this Article, shall include any conveyance in
avoidance or settlement of eminent domain, condemnation or other similar
proceedings) by any governmental authority, corporation or other entity under
the right of eminent domain, condemnation or similar right, or if there shall
occur any partial taking of the Premises or the Building such that Tenant cannot
continue to conduct its business in a manner which Tenant deems desirable, then
this Lease shall, at Tenant’s sole option, terminate as of the date of the
taking of possession by the condemning authorities. Upon such termination, the
net proceeds of any award received by reason of such taking shall,
notwithstanding anything to the contrary in Section 10.2. be released first, to
Tenant in an amount equal to the unamortized cost of the Improvements (assuming
that the Improvements are amortized over the Term of the Lease). Except as
otherwise provided herein, in the event of a taking, and whether or not this
Lease is terminated, Tenant shall have no claim with respect to the award or
payment for the value of the unexpired Term. Tenant may interpose and prosecute
in any proceeding with respect to the taking (which, if permitted in the
jurisdiction, shall be independent of any claim of Landlord) claims for the
value of Tenant’s trade fixtures, damages for interruption or dislocation of
business in the Premises and loss of goodwill, and moving and remodeling
expenses.
If such conditions to termination are not met, then this Lease shall continue in
full force and effect, and in such event, the net proceeds of any award received
by reason of such condemnation shall, notwithstanding any provision to the
contrary in Section 10.2, be released first to Tenant to pay for the costs of
repairing and reconstructing the Building and the Premises, including all other
Improvements, alterations, fixtures and personal property of Tenant, with any
balance of such award not needed by Tenant to repair and reconstruct released to
Landlord. Following such a taking, the Base Rent shall be proportionally reduced
to reflect the amount of the Premises so taken.
10.2    Ownership of Award. Landlord agrees that Tenant shall have the right to
participate in any proceedings with respect to any taking of the Premises and
Landlord and Tenant shall each be entitled to prove their respective claims
based upon their respective interests in the Premises, or such portion thereof
as may have been taken, provided that the amount of the award allocable to
Tenant shall in no event exceed the unamortized value of Tenant’s costs in
constructing any new Building (if any) and other improvements and fixtures on
the Premises, the value of Tenant’s unexpired leasehold interest in the Property
and Tenant’s moving expenses and relocation costs (including any cost or loss to
which Tenant might be put in removing Tenant’s merchandise, furniture, fixtures
and all other Tenant’s Equipment).
10.3    Temporary Taking. If the whole or any portion of the Premises is taken
for temporary use or occupancy, the Term shall not be reduced or affected, and
following such a taking, the Base Rent shall be proportionally reduced to
reflect the amount of the Premises so taken. Except to the extent Tenant is
prevented from so doing pursuant to the terms of the order of the condemning
authority, Tenant shall continue to perform and observe all of the other
covenants, agreements, terms and provisions of this Lease. In the event of any
temporary taking, Tenant shall be entitled to receive the entire amount of any
award therefor unless the period of temporary use or occupancy shall extend
beyond

17



--------------------------------------------------------------------------------

Exhibit 10.3

the expiration of the Term, in which case such award, after payment to Landlord
therefrom for the estimated cost of restoration of the Premises to the extent
that any such award is intended to compensate for damage to the Premises, shall
be apportioned between Landlord and Tenant as of the day of expiration of the
Term in the same ratio that the part of the entire period for such compensation
is made falling before the day of expiration and that part falling after, bear
to such entire period.
10.4    Notice of Taking, Cooperation. Landlord and Tenant shall immediately
notify the other of the commencement of any eminent domain, condemnation or
other similar proceedings with regard to the Premises. Landlord and Tenant
covenant and agree to fully cooperate in any condemnation, eminent domain, or
similar proceeding in order to maximize the total award receivable in respect
thereof. Any termination of this Lease pursuant to this Article 10 shall not
affect the rights of Landlord and Tenant to any such award.
ARTICLE 11    

Assignment and Subletting
11.1    Tenant’s Right to Assign.
11.1.1    Notwithstanding anything to the contrary provided herein, Tenant shall
have the right, without Landlord’s consent but upon notice to Landlord
accompanied by a copy of the relevant documents of assignment or sublease, to
assign this Lease or any interest herein or sublet the Premises or any portion
thereof (i) to a corporate affiliate, parent or subsidiary of Tenant, (ii) to a
successor in interest to Tenant by (x) merger, consolidation or acquisition, or
(y) purchase of substantially all of the assets of Tenant, or (iii) to any
affiliate, parent or subsidiary of a successor in interest to Tenant; provided
that, in each case, JPMorgan Chase Bank, N.A. (or its successor) remains
obligated under the terms of this Lease or guaranties the obligations of the
Tenant hereunder.
11.1.2    Provided that no Tenant Default remains uncured, Tenant may assign its
rights hereunder to any other party with Landlord’s prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed in any
case. Landlord’s right to approve any assignee of Tenant’s rights under this
Lease shall be limited to approval of (i) the reputation and financial strength
of the proposed assignee and (ii) compliance of the proposed use with any deed
restrictions and other Applicable Laws and regulations affecting the Premises.
No other factors shall be considered. No such assignment shall relieve Tenant of
any liability hereunder. Landlord shall indicate its written approval or
disapproval of any proposed assignee within thirty (30) days after Tenant gives
to Landlord notice of the proposed assignment, including the identity of the
proposed assignee and reasonably sufficient information as to the proposed
assignee and proposed use to enable Landlord to evaluate such assignee’s
reputation and financial strength and to determine compliance of the intended
use. If Landlord fails to indicate its approval or disapproval within such
thirty (30)-day period, Landlord shall be deemed to have approved the requested
assignment. Any assignment of Tenant’s rights under this Lease that is not in
accordance with this Section shall be void. Tenant shall provide Landlord with a
copy of the fully executed assignment within thirty (30) days of the full
execution thereof. Said assignment must provide, without exception, that the
assignee agrees to and shall assume all of the obligations on the part of Tenant
to be kept, observed and performed pursuant to this Lease.
11.2    Tenant’s Right to Sublease.
11.2.1    Provided that no Tenant Default remains uncured, Tenant may freely
execute subleases with regard to the Building and the Improvements, provided
only that (i) the lease term of each such sublease (including all

18



--------------------------------------------------------------------------------

Exhibit 10.3

renewal and extension rights of any kind or type) shall not extend past the
stated expiration date of the Term, unless Landlord consents in writing thereto,
which consent shall not be unreasonably withheld, conditioned or delayed and
(ii) the intended use by the sublessee does not violate any deed restrictions
and other Applicable Laws and regulations affecting the Property of which Tenant
has received written notice from Landlord.
11.2.2    Each sublease for space in the Building or the Improvements shall
specifically provide that the sublessee’s rights thereunder are subject to
Landlord’s rights under this Lease and shall provide that upon a termination of
this Lease or of Tenant’s right to possession of the Premises such sublease
shall terminate, unless Landlord elects to allow said sublease to continue in
effect as a lease directly between Landlord and the sublessee thereunder, and
further provided that (i) the sublessee attorns to Landlord, (ii) Landlord shall
not be responsible for the return or repayment of any security or other deposits
made by such sublessee with Tenant unless Tenant has turned the same over to
Landlord, and (iii) Landlord shall not be liable or responsible for the cure or
remedy of any breach, violation or default on the part of Tenant under subleases
occurring prior to termination of this Lease or of Tenant’s right to possession
of the Premises. Tenant shall give a copy of each sublease to Landlord within
thirty (30) days of the execution of such a sublease.
11.2.3    As used in this Lease the term “sublease” shall include any leases,
licenses, occupancy agreements, franchise or other similar rights, agreements or
arrangements of whatever nature relating to the use or occupancy of any part of
the Premises.
ARTICLE 12    

Warranty of Peaceful Possession
12.1    Peaceful Possession. Landlord covenants that Tenant, on paying the Rent
and performing and observing the covenants and agreements herein contained and
provided to be performed by Tenant, shall and may peaceably and quietly have,
hold, occupy, use and enjoy the Premises during the Term and may exercise all of
its rights hereunder, subject only to the provisions of this Lease and
applicable governmental laws, rules and regulations. Landlord agrees to warrant
and forever defend Tenant’s right to such occupancy, use and enjoyment and the
title to the Premises against the claims of any and all persons whomsoever
lawfully claiming the same, or any part thereof, by, through or under Landlord,
but not otherwise, subject only to provisions of this Lease and all applicable
governmental laws, rules and regulations.
ARTICLE 13    

Default and Remedies
13.1    Tenant’s Default. Each of the following shall be deemed a “Tenant’s
Default” by Tenant hereunder and a material breach of this Lease:
(a)    If Tenant fails to make any payment of Base Rent for a period of ten (10)
days after delivery by Landlord of written notice to Tenant that any such
payment is past due, or fails to make any payment of Additional Rent required to
be paid by Tenant for a period of thirty (30) days after delivery by Landlord of
written notice to Tenant that any such payment is past due.

19



--------------------------------------------------------------------------------

Exhibit 10.3

(b)    If Tenant fails to keep, perform or observe any of the covenants,
agreements, terms or provisions contained in this Lease that are to be kept or
performed by Tenant other than with respect to payment of Rent or other
liquidated sums of money and Tenant fails to commence and take such steps as are
necessary to remedy the same within thirty (30) days after Tenant is given
written notice specifying the same, provided, however, that if such remedy
cannot be completed in thirty (30) days, such period shall be extended as long
as Tenant proceeds diligently and with continuity to remedy the same, or for
such lesser time if such failure constitutes an emergency or apparent emergency.
(c)    If an involuntary petition is filed against Tenant under any bankruptcy
or insolvency law or under the reorganization provisions of any law of like
import or if a receiver of Tenant, or of all or substantially all of the
property of Tenant is appointed without acquiescence, and such petition or
appointment is not discharged or stayed within sixty (60) days after the
happening of such event.
(d)    If Tenant makes an assignment of its property for the benefit of
creditors or files a voluntary petition under any bankruptcy or insolvency law.
or seeks relief under any other law for the benefit of debtors.
13.2    Landlord’s Remedies. If a Tenant Default occurs. Landlord may. at any
time thereafter prior to the curing thereof and without waiving any other rights
hereunder or available to Landlord at law or in equity (Landlord’s rights being
cumulative), do any one or all of the following:
(b)    Right of Termination. Upon the occurrence of a Tenant Default, Landlord
shall have the right to terminate this Lease on not less than ten (10)
additional days’ notice to Tenant and thereupon may recover possession of the
Premises in the manner prescribed by law. In case of such early termination by
Landlord, Tenant agrees to pay to Landlord as damages (a) Landlord’s actual,
reasonable costs incurred in terminating this Lease and recovering possession of
the Premises including, without limitation, reasonable out-of-pocket attorneys’
fees and disbursements, plus (b) the actual, reasonable costs of reletting the
Premises, but not including the costs of alterations or improvements to the
Premises, plus (c) a monthly amount for the duration of the Term (but not any
unexercised renewal term) equal to the amount, if any. of (i) the Base Rent and
Additional Rent payable by Tenant in excess of (ii) the amount of rent and
additional rent received by Landlord through reletting the Premises. Landlord
agrees to use its commercially reasonable efforts in reletting the Premises and
mitigating its damages.
(c)    Re-entry. In any case in which this Lease shall have been terminated.
Landlord may, without further notice, enter upon and repossess the Premises, by
summary proceedings, ejectment or as otherwise permitted by law, and may
dispossess Tenant and remove Tenant and all other persons and property from the
Premises and may have, hold and enjoy the Premises and the rents and profits
therefrom. Landlord may relet the Premises or any part thereof for such term or
terms (which may be greater or less than the period which would otherwise have
constituted the balance of the term of this Lease) and on such conditions and
provisions (which may include concessions or free rent) as Landlord in its sole
discretion may determine. Landlord may, in connection with any such reletting,
cause the Premises to be redecorated, altered, divided, consolidated with other
space or otherwise changed or prepared for reletting.
13.3    Landlord’s Default. Each of the following shall be deemed a “Landlord’s
Default” by Landlord hereunder and a material breach of this Lease:
(d)    If Landlord fails to keep, perform or observe any of the covenants,
agreements, terms or provisions contained in this Lease that are to be kept or
performed by Landlord and Landlord fails to commence and take such steps as are
necessary to remedy the same within thirty (30) days after Landlord is given
written notice specifying the same, provided, however, that if such remedy
cannot be completed in thirty (30) days, such period shall be extended

20



--------------------------------------------------------------------------------

Exhibit 10.3

as long as Landlord proceeds diligently and with continuity to remedy the same,
or for such lesser time for Landlord’s Default, if such failure: (a) constitutes
an emergency or apparent emergency; (b) will or does directly and materially
impede Tenant’s or its invitees’ use of, or access to, the Premises.
(e)    If an involuntary petition is filed against Landlord under any bankruptcy
or insolvency law or under the reorganization provisions of any law of like
import or if a receiver of Landlord, or of all or substantially all of the
property of Landlord, is appointed without acquiescence, and such petition or
appointment is not discharged or stayed within sixty (60) days after the
happening of such event.
(f)    If Landlord makes an assignment of its property for the benefit of
creditors or files a voluntary petition under any bankruptcy or insolvency law,
or seeks relief under any other law for the benefit of debtors.
(g)    If any representation or warranty made by Landlord hereunder shall have
been false or misleading in any material respect as of the date hereof.
13.4    Tenant’s Remedies. If a Landlord’s Default occurs. Tenant may. at any
time thereafter prior to the curing thereof and without waiving any other rights
hereunder or available to Tenant at law or in equity (Tenant’s rights being
cumulative), do any one or all of the following:
(a)    Tenant may perform Landlord’s obligations hereunder and offset the
reasonable costs and expenses incurred by Tenant in doing so against Base Rent
and Additional Rent thereafter coming due hereunder.
(b)    If Landlord’s Default renders all or any portion of the Premises
untenantable for those uses incidental to or customarily associated with the
operation of a national bank for more than thirty (30) days, Tenant may
terminate this Lease, in which event Tenant shall have no further rights, duties
or obligations hereunder.
13.5    Non-Waiver. No waiver by either party of any breach by the other party
or any of the other party’s obligations, agreements or covenants herein shall be
a waiver of any subsequent breach or of any obligation, agreement or covenant,
nor shall any forbearance by either party to seek a remedy for any breach by the
other party be a waiver by either party of any rights and remedies with respect
to such or any subsequent breach. No right or remedy herein conferred upon or
reserved to either party is intended to be exclusive of any other right or
remedy provided herein or by law but each shall be cumulative and in addition to
every other right or remedy given herein or now or hereafter existing at law or
in equity or by statute.
ARTICLE 14    

Subordination
14.1    Landlord represents that there are no mortgages encumbering the Premises
except for that certain mortgage (the “Existing Mortgage”) by Amboy National
Bank (the “Existing Mortgagee”) dated November 22, 2004 in the principal amount
of $1,012,500. Landlord covenants and agrees that within forty-five (45) days of
the date of this Lease, Landlord shall obtain from the Existing Mortgagee and
deliver to Tenant a subordination and non-disturbance agreement on Landlord’s
standard form (an “SNDA”). In the event that Landlord fails to deliver to Tenant
an SNDA within such forty-five (45)-day period. Tenant shall have the right to
terminate this Lease on not less than fifteen (15) days’ written notice to
Landlord: provided, however, that if the SNDA is delivered within said fifteen
(15) day period. Tenant’s termination shall be deemed null and void and this
Lease shall continue in full force and effect. If Landlord

21



--------------------------------------------------------------------------------

Exhibit 10.3

has delivered the SNDA, but Tenant desires to negotiate the terms thereof,
Tenant shall not be entitled to terminate this Lease for a failure of Landlord
to deliver the SNDA. Except with respect to the Existing Mortgage, this Lease
shall be superior to, and shall not be subordinate to, any ground leases,
operating leases, superior leases, and grants of term of the Premises,
including, without limitation, the Building or any portion thereof, or any other
mortgages, building loan agreements, deeds of trust or leasehold mortgages,
which may now or hereafter affect all or any portion of the Premises unless
Tenant shall elect, in Tenant’s sole discretion, to execute an SNDA
subordinating such ground lease, superior lease, mortgage, loan agreement, deed
of trust or leasehold mortgage, as the case may be.
ARTICLE 15    

Surrender and Holdover
15.1    Surrender. Upon the expiration of the Term or earlier termination of
this Lease, Tenant shall peaceably leave and surrender the Premises to Landlord
broom-clean and otherwise in the condition in which the Premises are required to
be maintained by this Lease, normal wear and tear, damage by casualty or eminent
domain, and all alterations, additions and improvements excepted.
Notwithstanding anything to the contrary in the foregoing sentence, Landlord’s
and Tenant’s rights and obligations related to Tenant’s Equipment shall be as
provided in Article 6 above. Landlord hereby acknowledges that Tenant is, by law
(12 USCS 1831 r-1), required to give its customers a minimum of ninety (90)
days’ notice before closing its business operation. Therefore, notwithstanding
anything contained herein to the contrary. Landlord agrees that any termination
before the end of the Lease Term or any extension thereof, shall provide that
Tenant shall have possession of the Premises to operate its business for one
hundred twenty (120) days from the date of such termination at the then current
monthly rental rate (and Tenant shall not be deemed to be holding over for
purposes of Section 15.2 hereof).
15.2    Holdover. Should Tenant or any party claiming under Tenant hold over in
possession at the expiration of the Term of this Lease, such holding over shall
not be deemed to extend the Term or renew this Lease. Without limiting any
rights or remedies of Landlord on account of such holdover, during the holdover
period Tenant shall pay upon demand to Landlord, as liquidated damages, a sum
equal to 125% of the monthly rate of Base Rent in effect for the last month of
the term of this Lease plus all other Additional Rent.
ARTICLE 16    

General Provisions
16.1    Notices. Any notice provided for or permitted to be given hereunder must
be in writing and may be given by (i) depositing same in the United States Mail,
postage prepaid, registered or certified, with return receipt requested,
addressed as set forth in this Section, (ii) nationally overnight courier
service, or (iii) delivering the same in-person to the party to be notified.
Notice given in accordance herewith shall be effective upon receipt at the
address of the addressee, as evidenced by the executed postal receipt or other
receipt for delivery. For purposes of notice the addresses of the parties hereto
shall, until changed, be as follows:

22



--------------------------------------------------------------------------------

Exhibit 10.3

Landlord:
Dwek Branches, LLC
Solomon Dwek
P.O. Box 98
200 Wall Street
West Long Branch, NJ 07764
With a simultaneous copy to:
Michael V. Benedetto, Esq.
Ansell Zaro Grimm & Aaron, P.C.
1500 Lawrence Avenue
Ocean Township, NJ 07712
Tenant:
JPMorgan Chase Bank, N.A.
575 Washington Boulevard – 4th Floor
Jersey City, NJ 07310-1680
Attention: Retail Real Estate-
Northeast Region
With a simultaneous copy to:
JPMorgan Chase Legal Department
270 Park Avenue – 39th Floor
New York, NY 10017
Attention: Retail Real Estate Counsel

The parties hereto shall have the right from time to time to change their
respective addresses for purposes of notice hereunder to any other location
within the United States by giving a notice to such effect in accordance with
the provisions of this Section.
16.2    Arbitration. This Section shall only apply where express provision is
made in this Lease for settlement of a dispute or determination of a matter by
arbitration.
(a)    In the event that a dispute arises between Landlord and Tenant with
respect to the valuation and/or distribution of any condemnation award related
to the Premises, and if, after a good faith attempt by the parties to resolve
such dispute through discussion and negotiation, such dispute shall remain
unresolved, either party may, upon the delivery of a notice of dispute (a
“Notice of Dispute”) to the other party, elect to have the dispute resolved by
arbitration in accordance with the provisions of this Section. The arbitration
proceedings shall be held in Monmouth County, New Jersey in accordance with the
Arbitration Rules for the Real Estate Industry of the American Arbitration
Association (utilizing Expedited Arbitration procedures) as modified by this
Section. In the event of a conflict between such rules and the provisions of
this Section, the provisions of this Section shall govern. The dispute shall be
resolved by one (1) Arbitrator. The decision of the Arbitrator shall be
conclusive and binding on all parties.
(b)    Unless Landlord and Tenant shall have selected an Arbitrator at the time
of the Notice of Dispute, the Arbitrator shall be appointed in accordance with
the provisions of Section 15 of the Arbitration Rules for the Real Estate
Industry of the American Arbitration Association, as modified by the terms of
this Section. The Arbitrator shall be an appraiser who is a member of the
American Arbitration Association National Panel of Real Estate Industry
Arbitrators or the American Arbitration Association National Panel of Commercial
Arbitrators and must possess at least ten (10) years of experience in the
appraisal of real estate within New Jersey.
(c)    Each party shall submit to the other party its written final position as
to the resolution of the valuation and/or distribution of any condemnation award
related to the Premises (its “Final Position”) within ten (10) days after notice
of appointment of the Arbitrator from the American Arbitration Association. If
any party fails to submit its Final Position within the required ten (10) day
period, then such party shall not be permitted to participate further in the
arbitration process contemplated by this Section. If only one party so submits
its Final Position, then such Final Position

23



--------------------------------------------------------------------------------

Exhibit 10.3

shall be binding upon all of the parties. Each Final Position shall include a
written statement by the party supporting its position with respect to the
dispute in question.
(d)    The Arbitrator shall determine the resolution of the subject dispute by
no later than twenty (20) days after the receipt of the parties Final Positions.
The resolution of the subject of the dispute as determined by the Arbitrator
shall be binding upon the parties. The determination of the Arbitrator shall be
in writing and counterpart copies thereof shall be promptly delivered to each of
the parties.
(e)    Prior to proceeding to resolve the dispute, the Arbitrator shall
subscribe and swear to an oath to fairly and impartially resolve such dispute in
accordance with the provisions of this Section.
(f)    If the Arbitrator shall die, be disqualified or incapacitated or shall
fail or refuse to act before the rendering of a final determination by the
Arbitrator, the dispute shall be resubmitted promptly to arbitration under this
Section.
(g)    The expenses of arbitration shall be borne equally by Landlord and Tenant
except that each party shall pay and separately be responsible for its own
counsel and witness fees. The parties agree to sign all documents and to do all
other things necessary to submit any such matter to arbitration and further
agree to, and hereby do, waive any and all rights they or any of them may at any
time have to revoke their agreement hereunder to submit to arbitration and to
abide by the decision rendered thereunder.
(h)    The Arbitrator shall have the right to retain and consult experts and
competent authorities skilled in the matters under arbitration, but any such
consultation shall be made in the presence of representatives of the parties,
with full right on their part to cross-examine such experts and authorities.
(i)    At any time during the pendency of the arbitration proceedings, the
parties may agree in writing as to the resolution of the dispute, in which event
such arbitration proceedings shall thereupon terminate.
Time shall be of the essence with respect to any period of time specified in
this Section.
16.3    Modification and Non-Waiver. No variations, modifications or changes
herein or hereof shall be binding upon any party hereto unless set forth in
writing executed by both parties hereto. No waiver by either party of any breach
or default of any term, condition or provision hereof, including without
limitation the acceptance by Landlord of any Rent at any time or in any manner
other than as herein provided, shall be deemed a waiver of any other or
subsequent breaches or defaults of any kind, character or description under any
circumstance. No waiver of any breach or default of any term, condition or
provision hereof shall be implied from any action of any party, and any such
waiver, to be effective, shall be set out in a written instrument signed by the
waiving party.
16.4    Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of New Jersey.
16.5    Number and Gender; Caption; References. Pronouns, wherever used herein,
and of whatever gender, shall include natural persons and corporations and
associations of every kind and character, and the singular shall include the
plural wherever and as often as may be appropriate. Article and section headings
in this Lease are for convenience of reference and shall not affect the
construction or interpretation of this Lease. Whenever the terms “hereof,”

24



--------------------------------------------------------------------------------

Exhibit 10.3


“hereby,” “herein” or words of similar import are used in this Lease they shall
be construed as referring to this Lease in its entirety rather than to a
particular section or provision, unless the context specifically indicates to
the contrary. Whenever the terms “including,” or “includes,” or words of similar
import are used in this Lease they shall be deemed to be followed by the words
“without limitation”, regardless of whether the words “without limitation” are
actually used. Any reference to a particular “Article” or “Section” shall be
construed as referring to the indicated article or section of this Lease.
16.6    Estoppel Certificate. Landlord and Tenant shall execute and deliver to
each other, within ten (10) Business Days following written request therefor by
the other party, a certificate in the form mutually acceptable to Landlord and
Tenant addressed as indicated by the requesting party and stating:
(a)    whether or not this Lease is in full force and effect;
(b)    whether or not this Lease has been modified or amended in any respect,
and submitting copies of such modifications or amendment;
(c)    whether or not there are any existing defaults hereunder known to the
party executing the certificate, and specifying the nature thereof; and
(d)    certifying as to the date through which Rent and other charges have been
paid.
16.7    Exhibits. All exhibits and addenda attached hereto are incorporated
herein for all purposes.
16.8    Severability. If any provision of this Lease or the application thereof
to any person or circumstance shall, at any time or to any extent, be invalid or
unenforceable, and the basis of the bargain between the parties hereto is not
destroyed or rendered ineffective thereby, the remainder of this Lease, or the
application of such provisions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby.
16.9    Relation of Parties. It is the intention of Landlord and Tenant to
hereby create the relationship of landlord and tenant, and no other relationship
whatsoever is hereby created. Nothing in this Lease shall be construed to make
Landlord and Tenant partners or joint venturers or to render either party hereto
liable for any obligation of the other.
16.10    Force Majeure. As used herein “Force Majeure” shall mean the occurrence
of any event (specifically excluded are delays resulting from a party’s
inability to obtain financing or a party’s lack of capital) which prevents or
delays the performance by Landlord or Tenant of any obligation imposed upon it
hereunder (other than payment of Base Rent) and the prevention or cessation of
which event is beyond the reasonable control of the obligor. If Landlord or
Tenant shall be delayed, hindered or prevented from performance of any of its
obligations (other than to pay Base Rent) by reason of Force Majeure (and such
party shall not otherwise be in default hereunder) the time for performance of
such obligation shall be extended for the period of such delay, provided that
the following requirements are complied with by such party: (i) such party shall
give prompt written notice of such occurrence to the other party and (ii) such
party shall diligently attempt to remove, resolve or otherwise eliminate such
event, keep the other party advised with respect thereto, and commence
performance of its obligations hereunder immediately upon such removal,
resolution or elimination. Anything contained in or inferable from this Lease to
the contrary notwithstanding, Tenant shall not be

25



--------------------------------------------------------------------------------

Exhibit 10.3

relieved by any event of Force Majeure from Tenant’s obligations to pay Base
Rent hereunder, nor shall the Term be extended thereby.
16.11    Environmental Covenants.
(a)    Tenant agrees that it will not use, handle, generate, treat, store or
dispose of, or permit the use, handling, generation, treatment, storage or
disposal of any Hazardous Materials (other than those types and quantities
contained in normal office products and environments) in, on, under, around or
above the Premises now or at any future time (except in quantities permitted by
Applicable Laws) and will indemnify and save Landlord harmless from any and all
actions, proceedings, claims and losses of any kind, including, but not limited
to, those arising from injury to any person, including death, damage to or loss
of use or value of real or personal property, and costs of investigation and
cleanup or other environmental remedial work, which may arise in connection with
Hazardous Materials introduced to the Premises solely by Tenant or any of its
agents, contractors or employees.
(b)    If at any time during the term of this Lease it is determined that there
are any Hazardous Materials located in, on, under, around, or above the Premises
which were introduced to the Premises solely by Tenant and which are subject to
any Environmental Law, including Environmental Laws requiring special handling
of Hazardous Materials in their use, handling, collection, storage, treatment or
disposal. Tenant shall at its own expense promptly commence with diligence
within thirty (30) days after receipt of notice of the presence of the Hazardous
Materials and shall continue to diligently take all actions necessary to comply
with Environmental Law regarding the same.
(c)    Landlord shall be solely responsible for and shall comply with all legal
requirements with respect to Hazardous Materials on the Premises existing as of
the Commencement Date. If, in the exercise of Tenant’s reasonable business
judgment, it is necessary for it to close its business until the Hazardous
Materials are removed and the Premises restored. Base Rent and all Additional
Rent shall abate during the period of removal and restoration. If at any time
during the Term of this Lease Landlord becomes aware of any soil or groundwater
contamination on the Premises, Landlord shall immediately give notice of such
contamination to Tenant.
(d)    Landlord agrees to indemnify and defend Tenant, its agents, employees,
contractors, partners, investors, and affiliates against, and to hold them
harmless from and against, any and all claims, demands, losses, liabilities,
damages, injuries, costs and expenses (including, but not limited to, reasonable
fees and disbursements of attorneys, experts and consultants) paid or incurred
by. or asserted against, the Tenant for the presence on or under, or the Release
into, onto or from the Premises of any Hazardous Materials prior to or after the
Commencement Date, other than any such presence or Release of Hazardous
Materials introduced to the Premises by Tenant or any of its employees,
invitees, agents or contractors.
(e)    Tenant shall, at Tenant’s own expense, comply with ISRA and shall make
all submissions to, provide all information to, and comply with all requirements
of the. Bureau of Industrial Site Evaluation (the “Bureau”) of the New Jersey
Department of Environmental Protection (“NJDEP’’) pursuant to ISRA, but only to
the extent that any such compliance obligations directly relate to and arise
from Tenant’s particular use of the Premises.
(f)    Notwithstanding anything in this Lease to the contrary. Tenant shall not
be responsible for any requirements of Environmental Law, nor for any losses
and/or liability of any kind, that apply to or arise from: (i) structures used
to contain Hazardous Materials, including without limitation any underground or
above-ground storage tanks, sumps, pits or vaults, that were in existence at the
Premises as of, or removed prior to, the Commencement Date of this Lease, except
to the extent that Tenant has caused any Release from any such structure of
Hazardous Materials

26



--------------------------------------------------------------------------------

Exhibit 10.3

that were introduced to the Premises by Tenant or its employees, invitees,
agents or contractors; or (ii) any environmental conditions caused by any third
party other than Tenant’s invitees, agents or contractors at any time prior to
or after the commencement of this Lease.
16.12    Entire Agreement. This Lease constitutes the entire agreement of the
parties hereto with respect to its subject matter, and all prior agreements with
respect thereto are merged herein. Any agreements entered into between Landlord
and Tenant of even date herewith are not, however, merged herein.
16.13    Recordation. This Lease shall not be recorded, except that Landlord
will, at the request of the Tenant, promptly execute a Memorandum of Lease
substantially in the form of Exhibit D attached hereto, which shall be filed for
record in the Office of the County Clerk of Monmouth County. New Jersey.
16.14    Successors and Assigns. This Lease shall constitute a real right and
covenant running with the Premises, and, subject to the provisions hereof
pertaining to Tenant’s rights to assign, sublet or encumber, this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Whenever a reference is made herein to either party,
such reference shall include the party’s successors and assigns.
16.15    Landlord’s Joinder. Landlord agrees to join with Tenant in the
execution of such applications for permits and licenses from any governmental
authority as may be reasonably necessary or appropriate to effectuate the
intents and purposes of this Lease, provided that no such application shall
constitute an encumbrance of or with respect to the Premises, and Landlord shall
not incur or become liable for any obligation as a result thereof.
16.16    No Third Parties Benefitted. The terms and provisions of this Lease are
for the sole benefit of Landlord and Tenant, and no third party is intended to
benefit herefrom.
16.17    Survival. Any provision of this Lease which obligates Landlord or
Tenant to pay an amount or perform an obligation before the commencement of the
Term or after the expiration or earlier termination of the Term shall be binding
and enforceable notwithstanding that payment or performance is not within the
Term, and the same shall survive.
16.18    Landlord’s Lien. Landlord hereby waives and releases any statutory or
contractual landlord’s lien with respect to the property of Tenant now or
hereafter located in the Premises, including but not limited to Tenant’s
Equipment and other personal property.
16.19    Landlord and Tenant Defined. The word “Landlord”, as used in this
Lease, shall include the original Landlord named in this Lease and all persons,
natural or artificial, who at any time or from time to time during the Term of
this Lease succeed to the estate of Landlord in the Property and the interest of
Landlord under this Lease. The word “Tenant”, as used in this Lease, shall
include the original Tenant named in this Lease and all persons, natural or
artificial, who at any time or from time to time during the Term of this Lease
succeed to the estate of Tenant in the Premises and the interest of Tenant under
this Lease.
16.20    Commissions. Each party hereby warrants and represents to the other
party that it has not dealt with any broker or finder in the negotiation of this
Lease other than Sonya Grill (“Broker”). Landlord shall pay Broker a commission
pursuant to a separate agreement. Each party agrees to indemnify and hold the
other harmless from any charge, liability or expense (including attorneys’ fees)
the other may suffer, sustain or incur with respect to any claim for a
commission, fee or other compensation by a broker or finder claiming by, through
or under the indemnifying party.

27



--------------------------------------------------------------------------------

Exhibit 10.3

16.21    Authority. Landlord and Tenant hereby represent to the other that: (i)
Landlord is a duly authorized and existing limited liability company and Tenant
is a duly authorized and existing nationally chartered banking association, and
each is qualified to do business in the State of New Jersey, (ii) each has full
right and authority to enter into this Lease, (iii) each person signing on
behalf of the Landlord and Tenant are authorized to do so, and (iv) the
execution and delivery of this Lease by Landlord and Tenant will not result in
any breach of, or constitute a default under any mortgage, deed of trust, lease,
loan, credit agreement partnership agreement or other contract or instrument to
which either Landlord or Tenant is a party or by which either such party may be
bound.
16.22    Time of the Essence. Time is of the essence of this Lease and each and
all of its provisions in which performance is a factor.
16.23    Counterparts. This Lease may be signed in several counterparts, each of
which shall be deemed an original and all such counterparts together shall
constitute one and the same instrument.
16.24    Mitigation. If there is a Default by one party, except as otherwise
specifically staled herein to the contrary, the other party shall use its best
efforts to mitigate its damages.
16.25    Exculpation. Notwithstanding anything to the contrary set forth in this
Lease, it is specifically understood and agreed by Tenant that there shall be
absolutely no personal liability on the part of Landlord or its constituent
members including but not limited to officers, directors and shareholders, and
their respective successors, assigns or mortgagees in possession with respect to
any of the terms, covenants and conditions of this Lease, and Tenant shall look
solely to the equity, if any, of Landlord in the Property for the satisfaction
of each and every remedy of Tenant in the event of any breach by Landlord of any
of the terms, covenants and conditions of this Lease to be performed by Landlord
or any other liability which Landlord may have to Tenant. Tenant shall have no
rights, lien, levy, execution or other enforcement proceedings against any other
property or asset of Landlord. This exculpation of personal liability to be
absolute and without any exception whatsoever.
16.26    WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE. The waiver of trial by jury in
the immediately preceding sentence is voluntarily and intentionally made by
Landlord and Tenant.


[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]





28



--------------------------------------------------------------------------------

Exhibit 10.3

EXECUTED as of the dates set forth below.
 
LANDLORD:
Dated:   May 23,    2005
DWEK BRANCHES, LLC,
a New Jersey limited liability company
By:   //s//Solomon Dwek          
Name: Solomon Dwek
Title: Sole Member
 
TENANT:
Dated:   May 21,    2005
JPMORGAN CHASE BANK, N.A.,
a national banking association
By:   //s//Francis J. Hall          
Name: Francis J. Hall
Title: Executive Vice President




29



--------------------------------------------------------------------------------

Exhibit 10.3

BILL OF SALE AND GENERAL ASSIGNMENT
THIS ASSIGNMENT, dated as of March 2nd, 2006, by DWEK INCOME, LLC, a New Jersey
limited liability company ("Assignor"), to 160 BRIGHTON ACQUISITION, LLC, a
Delaware limited liability company ("Assignee"):
WITNESSETH:
WHEREAS, Assignor has today conveyed to Assignee title to the premises commonly
known as 160 Brighton Avenue, Long Branch, New Jersey (the "Premises"); and
WHEREAS, Dwek Branches, LLC, predecessor in title to Assignor, entered into a
Lease, dated May 23, 2005, with JPMorgan Chase Bank, N.A. (the "Lease");
NOW, THEREFORE, for valuable consideration and intending to be legally bound,
Assignor hereby sells, assigns, transfers, conveys, grants, bargains, sets over,
releases, delivers and confirms unto Assignee all of Assignor's right, title and
interest, if any, in and to (i) any and all warranties and guaranties with
respect to the Premises, including the building fixtures and equipment located
therein, (ii) all permits, plans, zoning approvals, utility agreements and
utility deposits held by, or in favor or for the account of, Assignor with
respect to the Premises, and (iii) the Lease.
Assignee hereby accepts the assignment by Assignor hereunder and agrees: (i) to
assume all of the obligations and liabilities of Assignor arising under or in
connection with the Lease on and after the date of this Assignment; and (ii) to
indemnify Assignor against, and to defend Assignor and hold it harmless from,
any and all liabilities, losses, damages, claims, costs and expenses, including
(without limitation) reasonable attorneys’ fees and disbursements, incurred or
arising on and after the date of this Assignment in connection with any breach
of the foregoing covenants by Assignee.
Assignor hereby agrees to indemnify Assignee against, and to defend Assignee and
hold it harmless from, any and all liabilities, losses, damages, claims, costs
and expenses, including (without limitation) reasonable attorneys’ fees and
disbursements, in connection with the obligations of the lessor under the Lease
arising prior to the date hereof.
This Assignment shall inure to the benefit of, and bind, as the case may be, the
parties hereto and their respective legal representatives, successors and
assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument. Electronically transmitted copies of executed signature pages of
this Assignment shall have the same force and effect as the originals.



30



--------------------------------------------------------------------------------

Exhibit 10.3

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as the
date first above written.
DWEK INCOME, LLC
By: //s// Solomon Dwek
Solomon Dwek, its Sole Member
160 BRIGHTON ACQUISITION, LLC
By: Linden Exchange Group, LLC,
its sole member
By: Linden Plaza Management, Inc.,
its manager
By://s// Isaac Massry
Isaac Massry, Vice President



31

